Case 1:18-cv-00015-HCN-EJF Document 33-45 Filed 09/06/19 Page 1 of 2




                Exhibit RR
               Case 1:18-cv-00015-HCN-EJF Document 33-45 Filed 09/06/19 Page 2 of 2

Baron,Bryan

From:                               Wilson, Dave C. <dwilson@co.weber.ut.us>
Sent:                               Tuesday, November 21, 2017 9:57 AM
To:                                 Allred, Christopher F.
Subject:                            FW: Lovell case costs


Chris, I told Mark that I didn’t know if we would have that data and I also told him I will be out of the office until the end
of next week. I’m not sure we will have such records without research but it may be one we consider doing to help
inform the public of the costs of prosecuting and defending a confessed murderer. Think about it and let me know your
thoughts.

Dave

From: Mark Shenefelt [mailto:mshenefelt@standard.net]
Sent: Tuesday, November 21, 2017 9:49 AM
To: Wilson, Dave C. <dwilson@co.weber.ut.us>
Subject: Lovell case costs

Hi, Dave,

I'm looking for an estimate (or something exact would be a bonus) on the amount of money the Weber County
Attorney's Office has spent over the years on prosecution and defense in the Doug Lovell capital murder case.

Any breakdown of that number would be appreciated. And if you have numbers on any associated costs I'm not
thinking of, please include those too.

Thank you,

Mark



--
Mark Shenefelt, Reporter
mshenefelt@standard.net
STANDARD-EXAMINER | www.standard.net
801.452.1614

Follow
https://www.facebook.com/SEmarkshenefelt
https://twitter.com/mshenefelt




                                                             160

                                                                                              Weber County 1942
